Durham, C.J.
(dissenting) — For reasons stated in my concurring opinion in Duke v. Boyd, 133 Wn.2d 80, 88, 942 P.2d 351 (1997), I believe that the Legislature did not *103intend the tolling provision of RCW 4.16.350 to suspend the limitation period after a plaintiff discovers the essential facts of a cause of action. I would hold that Respondent John Doe had actual knowledge of the essential facts when he first accused Dr. Finch of having a romantic relationship with Doe’s wife in a 1981 letter to Dr. Finch. Consequently, Doe’s 1992 action for malpractice and outrage was untimely.1
Doe was in therapy with Dr. Finch from 1974 to 1980. Much of Doe’s therapy focused on Doe’s failing marriage. In 1976, Dr. Finch began a romantic and sexual relationship with Doe’s wife that lasted until at least 1981. Doe felt jealousy toward Dr. Finch, and it seemed to Doe that his wife had a higher opinion of Dr. Finch than of Doe. Dr. Finch assured Doe that Dr. Finch’s relationship with Doe’s wife was strictly professional.
In December 1981, Doe wrote an angry letter to Dr. Finch, blaming Dr. Finch for the failure of Doe’s marriage, and making specific allegations of an inappropriate relationship between Dr. Finch and Doe’s wife.
THE TRUE REASON WHY THERE COULD BE NO RECONCILIATION IS — THAT YOU ESTABLISHED AND NURTURED A RELATIONSHIP. YOU STOLE HER AFFECTION WHICH YOU HAD NO RIGHT TO DO! WHEN SHE TRANSFERRED WIFELY AFFECTION TO YOU — YOU LET IT HAPPEN. . . .
4. REMEMBER THE INDIAN FREIGHTER PARTY IN THE PORT OF TACOMA? I DO — WITH GREAT PAIN — HOW COULD I HAVE BEEN SO DUMB?
THE CREW OF THE SHIP COULD NOT BE CONVINCED THAT SHE WAS MY WIFE. THEY KNEW SHE WAS YOUR WIFE. ME IN MY INNOCENCE — THEY IN THEIR WISDOM.
*104WRONG, JOHN — TOTALLY, COMPLETELY WRONG. YOU FOSTERED THE RELATIONSHIP — YOU ENCOURAGED IT. YOU HAVE WRONGED OUR WHOLE FAMILY!!
Clerk’s Papers at 66-68. Following this letter, Doe took no legal action against Dr. Finch for more than a decade. Doe finally brought the present action against Dr. Finch after he learned that another of Dr. Finch’s former clients had settled a lawsuit against Dr. Finch based on Dr. Finch’s sexual involvement with the client during therapy.
Doe contends he was unaware of the sexual nature of the relationship between Dr. Finch and Doe’s wife.2 This argument is based on the erroneous assumption that the sexual relationship between Dr. Finch and Doe’s wife is an essential element of his causes of action. This is an action for psychiatric malpractice and outrage, not adultery. A sexual relationship between Dr. Finch and Doe’s former wife may make matters worse, but it is not an essential element of Doe’s causes of action. As Doe’s own expert, Dr. Wheeler, has explained, any degree of romantic relationship between a therapist and a client’s wife is inappropriate and constitutes psychiatric malpractice.
Assuming that the tolling effect of intentional concealment ends only when a plaintiff has actual knowledge of the essential facts of a cause of action, the 1981 letter establishes Doe’s actual knowledge of the essential facts.3 The letter describes a romantic relationship between Dr. Finch and Doe’s wife. The letter indicates that Dr. Finch had failed to conceal the relationship, and that the relationship was readily apparent to Doe and third parties. The letter also shows that Doe knew that Dr. Finch’s conduct was unprofessional, and that the relationship was *105emotionally injurious to Doe, and damaging to Doe’s relationship with his wife.
Doe dismisses the allegations in his 1981 letter as mere expressions of jealousy and bitterness. Doe relies on the affidavit of Dr. Wheeler to establish that he did not have actual knowledge of Dr. Finch’s misconduct when Doe sent the 1981 letter. In his affidavit, Dr. Wheeler discusses the causes of Doe’s feelings of blame and anger, but offers no alternative explanation for Doe’s specific allegations of an inappropriate romantic relationship between Dr. Finch and Doe’s wife. Consequently, the affidavit fails to rebut the inference that Doe had actual knowledge of that relationship. Dr. Wheeler’s professional opinion regarding Doe’s psychological condition in 1981 may explain why Doe delayed taking legal action against Dr. Wheeler. But such considerations are irrelevant to the issue of whether Doe had actual knowledge of the essential facts. A plaintiff’s psychological reasons for failing to take timely legal action will not toll a statute of limitation. See Allen v. State, 118 Wn.2d 753, 759, 826 P.2d 200 (1992).
Doe also suggests that he had no evidence upon which to bring a cause of action until Dr. Finch’s misconduct involving other clients came to light in 1991. On the contrary, the 1981 letter indicates that Doe had personally observed the romantic relationship between Dr. Finch and Doe’s wife. Even if he had not, Doe’s specific allegations in the 1981 letter establish his actual knowledge of essential facts for purposes of commencement of the limitation period.
A smoking gun is not necessary to commence the limitation period. An injured claimant who reasonably suspects that a specific wrongful act has occurred is on notice that legal action must be taken. At that point, the potential harm with which the discovery rule is concerned — that remedies may expire before the claimant is aware of the cause of action — has evaporated.
Beard v. King County, 76 Wn. App. 863, 868, 889 P.2d 501 (1995).
*106The same rationale should apply to cases involving intentional concealment. A plaintiff who specifically alleges facts that a tortfeasor has previously attempted to conceal necessarily has actual knowledge of those facts. The tortfeasor’s earlier efforts to conceal the true facts no longer prevent the plaintiff from investigating the facts and taking any legal action that is necessary. Whether or not Doe could prove Dr. Finch’s unprofessional conduct at the time Doe wrote the 1981 letter, the letter nevertheless establishes that Dr. Finch’s intentional concealment of the relationship was no longer effective.
I would reverse the Court of Appeals and uphold the trial court’s dismissal of this action.
Talmadge, J., concurs with Durham, C.J.

Neither the trial court nor the Court of Appeals considered whether Doe’s factual allegations state a cause of action. Doe v. Finch, 81 Wn. App. 342, 348 n.13, 914 P.2d 756 (1996). This review is based on the assumption that these facts state a cause of action. The parties have not asked the court to test that assumption.


In finding an issue of fact as to when Doe discovered Dr. Finch’s misconduct, the Court of Appeals relied on the fact that Doe did not observe sexual conduct between Dr. Finch and Doe’s wife. Doe v. Finch, 81 Wn. App. 342, 351-52, 914 P.2d 756 (1996).


Unlike Duke v. Boyd, 133 Wn.2d 80, 942 P.2d 351 (1997), this case does not present the question of whether constructive knowledge is sufficient to end the tolling period.